                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                             NO . 7 : 15 - CR - 46 - 4H

UNITED STATES OF AMERICA ,



         v.
                                                      ORDER


CHRISTOPHER RAY DUNCAN ,
     Defendant .



         This matter is before the court on the Motion for Revocation

of Supervised Release        [DE #351] .   At the hearing on October 10 ,

2018 ,    the cour t   heard from the parties and continued the matter

for six months .       Therefore , the motion for revocation will be held

open for six months .       If the court is not notified of any further

violations before April 10 ,       2019 , the motion for revocation wil l

be dismissed without further hearing .       If further violations occur ,

the probation officer shall notify the court and a hearing will be

scheduled in this matter .

         This 11th day of October 2018 .




                                                   es District Judge

At Green v ille , NC
#35
